Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Prior Art Consideration
	The instant application is a continuation of U.S. Patent Application Serial Number 17/180,533, filed on February 19, 2021, now U.S. patent No. 11,341,997. The Examiner notes that the prior art cited in the earlier application has been considered (which may, or may not, include any reference(s) cited on any information disclosure statement(s) filed with the instant application) - As per MPEP 2001.06(b), no separate citation of the prior art from the parent application is required.

As stated in section MPEP 2001.06(b):
If the application under examination is identified as a continuation, divisional, or continuation-in-part of an earlier application, the examiner will consider the prior art properly cited in the earlier application. See MPEP § 609 and MPEP § 719.05, subsection (II)(A), example J. The examiner must indicate in the first Office action whether the prior art in a related earlier application has been reviewed. Accordingly, no separate citation of the same prior art need be made in the later application, unless applicant wants a listing of the prior art printed on the face of the patent.


Specification
The disclosure is objected to because of the following informalities:
 (i) With regard to page 8 (line 33), the term "oppose" should be changed to the term --are opposed--.
(ii) With regard to page 10 (line 6), the term "grater" should be changed to the term --greater--.
(iii) With regard to page 20 (line 29), the term "tow" should be changed to the term --two--.
(iv) With regard to page 21 (line 6), the term "In the first actuator assembly 22A," should be changed to the term -- In the second actuator assembly 22B,--.
(v) With regard to page 24 (line 16), the term "lowermost" should be changed to the term --uppermost--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Funabashi et al. (US 2005/0152070 A1) in view of Kogure et al. (US 4,544,972).
As per claim 1, Funabashi et al. (US 2005/0152070 A1) discloses a disk device (e.g., HDD (20) - see Fig. 5) comprising: a plurality of disk-shaped recording media (e.g., 23) each comprising a recording layer; and an actuator assembly (e.g., 30A, 30C) comprising an actuator block (e.g., 34) rotatably supported around a rotation shaft (e.g., 28), a plurality of arms (e.g., 26) extending from the actuator block (34), and suspension assemblies (e.g., 27) respectively attached to the arms (26) and supporting respective magnetic heads (magnetic heads as per, inter alia, paragraphs [0070, 0073, 0078], etc.), at least one arm of the plurality of arms having vibration characteristics different from those of the other arms - see, inter alia, paragraphs [0094] and/or paragraph [0097] in conjunction with Fig. 11, wherein the actuator assembly (30A, 30C) comprises a damper (40A and/or 40B) attached to at least one of the plurality of arms (26) - see, inter alia, paragraphs [0094] and/or paragraph [0097] in conjunction with Fig. 11.  
As per claim 1, Funabashi et al. (US 2005/0152070 A1) remains silent with regard to wherein the actuator assembly comprises: a first actuator assembly comprising a first actuator block rotatably supported around the rotation shaft, a plurality of arms extending from the first actuator block, and suspension assemblies respectively attached to the arms of the first actuator assembly and supporting magnetic heads; and a second actuator assembly rotatably supported around the rotation shaft and opposing the first actuator block with an interval therebetween, a plurality of arms extending from a second actuator block, and suspension assemblies respectively attached to the arms of the second actuator assembly and supporting magnetic heads, such that an arm of the arms of the first actuator assembly, which is most adjacent to the second actuator assembly, includes the (first) damper), and an arm of the arms of the second actuator assembly, which is most adjacent to the first actuator assembly, has another (second) damper.
Such split actuators are known in the art.
As just one example, Kogure et al. (US 4,544,972) discloses an analogous actuator assembly, in the identical field of endeavor as Funabashi et al. (US 2005/0152070 A1), wherein, as per claim 1, the actuator assembly (e.g., 10) comprises: a first actuator assembly (e.g., 16) comprising a first actuator block (e.g., center block of driving assembly (15) to which arms (21A-21D) are affixed) rotatably supported around a rotation shaft (e.g., 12), a plurality of arms (e.g., 21A-21D) extending from the first actuator block, and suspension assemblies respectively attached to the arms of the first actuator assembly and supporting magnetic heads (e.g., magnetic heads, as per, inter alia, abstract); and a second actuator assembly (e.g., 15) rotatably supported around the rotation shaft (12) and opposing the first actuator block with an interval therebetween (e.g., see Fig. 2), a plurality of arms (e.g. the four arms associated with the actuator (15) as depicted in Figs. 1, 2) extending from a second actuator block (e.g., central block of actuator assembly (15)), and suspension assemblies respectively attached to the arms of the second actuator assembly and supporting magnetic heads (e.g., magnetic heads, as per, inter alia, abstract). 
Note the combination of Funabashi et al. (US 2005/0152070 A1) to Kogure et al. (US 4,544,972), would produce a combined structure that yields an arm (e.g., the lowermost arm which includes damper (40B) in Fig. 11 of Funabashi et al. (US 2005/0152070 A1)) of the arms of the first actuator assembly (e.g., the actuator assembly (16) of Kogure et al. (US 4,544,972)), which is most adjacent to the second actuator assembly (e.g., the actuator assembly (15) of Kogure et al. (US 4,544,972)), as including a damper (e.g., since all arms include dampers (40A) of Fig. 11 of Funabashi et al. (US 2005/0152070 A1)) and a damper of the arm of the second actuator assembly closest to the first actuary assembly, as including a damper (e.g., since all arms include dampers (40A) of Fig. 11 of Funabashi et al. (US 2005/0152070 A1)) of the second actuator assembly.
Given the express teachings and motivations, as espoused by Kogure et al. (US 4,544,972), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the actuator assembly of Funabashi et al. (US 2005/0152070 A1) into a dual (one-over-the-other) split actuator, as per claim 8, as taught by Kogure et al. (US 4,544,972), in order to advantageously "provide a swinging actuator for use in a magnetic disc memory device capable of improving the access performance and decreasing the size." See col. 1, ll. 64-66 of Kogure et al. (US 4,544,972).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,341,997 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims of the instant application are anticipated by the claims 1 and 2 of U.S. Patent No. 11,341,997 B2. 
More specifically, the limitations of claim 1 of the instant application are all found in claims 1 and 2 of U.S. Patent No. 11,341,997 B2 (cf. claim 1 of the instant application, and claims 1-2 of U.S. Patent No. 11,341,997 B2).
As such, since the language of claim 1 of the instant application is readily found in claims 1 and 2 of U.S. Patent No. 11,341,997 B2, claim 1 is anticipated by claims 1 and 2 of U.S. Patent No. 11,341,997 B2.
Moreover, claim 1 of the instant invention is broader in scope, i.e., the entire scope of the reference claim(s) fall(s) within the scope of the examined claim. In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. Therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP 804.
A patent to a genus would, necessarily, extend the rights of a species or sub-species  should the genus claims of the instant application issue after the after the species or subgenus.  Therefore, in this type of obvious-type double patenting situation, a Graham analysis of the type required in an Obviousness-Type Double Patenting situation is not required, albeit certainly, one could readily be applied.
	Claim 2 of the instant application corresponds to claim 1 of U.S. Patent No. 11,341,997 B2.
Claim 3 of the instant application corresponds to claim 2 of U.S. Patent No. 11,341,997 B2.
	
Allowable Subject Matter
Claims 4-9 are tentatively objected to as being dependent upon a rejected base claim, but, pending an updated search, amendments or arguments presented by the Applicant and considered by the Examiner in reply to this office communication, would be favorably considered if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein an actuator assembly includes an actuator block and at least one arm of a plurality of arms of the actuator block has vibration characteristics different from those of the other arms (due to damping members and/or wherein the arms have different geometric configurations). 
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688